February 14, 1934. The opinion of the Court was delivered by
At a time prior to February 11, 1933, these actions were brought by the plaintiffs against the Rock Hill Printing 
Finishing Company and Archie O. Joslin to recover damages for the negligent and willful pollution of a stream running through their lands, and on said date the defendants above named moved the Court at York for an order making *Page 65 
the City of Rock Hill a party defendant in order that the city should defend the action. A petition by the city was also presented praying that it be made a party defendant.
The motion was heard by Judge Sease, and on February 20, 1933, he signed an order making the city a party defendant and giving it twenty days in which to plead to the complaint.
From this order the plaintiffs have appealed, alleging error on the part of the Circuit Judge in making the city a party defendant, and also challenging the jurisdiction of the Circuit Judge to hear the motion. Under the view taken by the Court, it is not necessary to consider the jurisdictional question.
We see no good and sufficient reason to recede from the views expressed in the case of Deas v. Rock Hill Printing Finishing Co. et al., 171 S.C. 58, 171 S.E., 20, in which practically the same question was involved. That case had the most careful consideration of this Court, both in the preparation of the opinion and upon a petition for a rehearing. Adhering to the judgment of this Court in that case and to the principles therein announced, the order of the Circuit Judge making the City of Rock Hill a party defendant in each of the cases above mentioned is reversed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.